DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response Amendment filed on 6/7/2022.
The examiner notes the IDS filed on 3/10/2022 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 6/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,057,437 and US Application 17/500,292, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reason for Allowance

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a DNS server receives from a receiving email system, a DNS query for an email domain stored at the DNS server, the DNS query including identifying information of a sender of an email. The DNS server extracts the identifying information of the email sender from the DNS query and identifies one of a plurality of delivering organizations from the information. The DNS server determines whether the identified delivering organization is authorized to deliver email on behalf of the email domain. In response to determining that the identified delivering organization is authorized to deliver email on behalf of the email domain, the DNS server generates a target validation record based on the identity of the authorized delivering organization and the email domain, the target validation record including one or more rules indicating to the receiving email system whether the delivering organization is an authorized sender of email for the email domain.

The closest prior art, are Sachtjen (US 2008/0189770 A1), Drako et al. (US 2010/0005146 A1) and Chasin (US 2007/0244974 A1) in which, Sachtjen discloses authenticating and confidence marking e-mail messages are described. One embodiment describes a method of authenticating an e-mail message. This method involves extracting a plurality of e-mail headers associated with the e-mail message, and identifying a sending edge mail transfer agent (MTA). The method then calls for determining if the sending edge MTA is authorized to send the e-mail message; and in which Drako teaches facilitating email transmission by extracting email parameters, requesting data in the form of a dns query, and receiving a sender reputation as an IP address. Querying a database by sending a plurality of arguments concatenated to a dns request and receiving an IP address in reply. Operating a remote database as a dns server, receiving queries as domains and transmitting replies in the format of IPv4 or IPv6 addresses. Filtering email by querying a database with email parameters comprising an IP address and a domain of an email sender which may be extracted from an email header in the HELO, EHLO, MAIL FROM, or RETURN PATH. The smtp session is continued, modified or interrupted according to the result of the query submitted to a database operating as a dns server; and in which Chasin teaches a method handles bounced messages in a private network processing hub that is configured to handle messages submitted by a plurality of member networks that are registered with the private network processing hub, and wherein the private network processing hub and the plurality of member networks form a private network. The method may include receiving a first message from a member network or from an unregistered network within the private network processing hub, and determining whether the first message is a bounced message generated in response to an original message sent by the private network processing hub by searching the first message for a tracking identifier that was generated by the private network processing hub and inserted into the original message. The determining operation may include searching for the tracking identifier among a plurality of stored tracking identifiers. A system is described that carries out the method.

However, none of Sachtjen (US 2008/0189770 A1), Drako et al. (US 2010/0005146 A1) and Chasin (US 2007/0244974 A1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 11 and Claim 21.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 11 and Claim 21: an interface configured to receive one or more inputs for indicating a delivering organization in an authorized deliverer list is authorized to deliver emails on behalf of a domain owner that owns an email domain; and an authorizing domain name system (DNS) server comprising memory and one or more processors, the authorizing DNS server configured to provide one or more DNS responses on behalf of the domain owner, wherein the authorizing DNS server, the domain owner, and the delivering organization are different entities, wherein the authorizing DNS server is a different server than a server that operates the email domain, and wherein the memory comprises instructions that when executed by the one or more processors cause the one or more processors to: store the authorized deliverer list associated with the domain owner; generate a DNS record to include information used to authenticate emails sent from the delivering organization on behalf of the domain owner, the information being related to the delivering organization; publish the DNS record, on behalf of the domain owner, at a subdomain associated with the domain of the domain owner, wherein the subdomain is a publicly accessible location and the domain owner 2 32406/49913/FW/15596476.1delegates the subdomain to the authorizing DNS server to operate the subdomain; receive a DNS query from a receiving email system attempting to authenticate an incoming email that includes an identifier, wherein the DNS query is generated based on the identifier; and return, as a response to the DNS query and on behalf of the domain owner, the DNS record to the receiving email system, wherein information in the DNS record published under the subdomain determines whether the incoming email is authenticated.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439